 1
 2
 3
                                                                              JS-6
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   JOSEPH EDWARD SMITH,                              )    CASE NO. CV 18-10454-JLS (PJW)
                                                       )
11                         Petitioner,                 )
                                                       )    J U D G M E N T
12                  v.                                 )
                                                       )
13   KEN CLARK,                                        )
                                                       )
14                         Respondent.                 )
                                                       )
15
16          Pursuant to the Order Accepting Final Report and Adopting
17   Findings, Conclusions, and Recommendations of United States
18   Magistrate Judge,
19          IT IS ADJUDGED that the Petition is denied and this action is
20   dismissed with prejudice.
21
            DATED: July 2, 2019.
22
23
24
25                                                JOSEPHINE L. STATON
                                                  UNITED STATES DISTRICT JUDGE
26
27
28
     C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\Judgment.wpd
